                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                PLAINTIFF

v.                         CASE NO. 5:07-CR-50037

RONALD ANTONIO MOOREHEAD                                              DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 143) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on September 25, 2019.

The time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 143) is

ADOPTED IN ITS ENTIRETY, and Defendant’s pro se Motion for Corrected Judgment

and Commitment (Doc. 139) is DENIED without prejudice to Defendant filing a § 2241

petition in the appropriate district after he has exhausted the Bureau of Prison’s

administrative remedies.

      IT IS SO ORDERED on this 16th day of October, 2019.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE




                                          1
